PER CURIAM.
Appellant pleaded no contest to charges of purchasing and possessing the same cocaine, reserving the right to appeal the denial of her motion to dismiss the possession of cocaine charge on the basis of Carawan v. State, 515 So.2d 161 (Fla.1987); Gordon v. State, 528 So.2d 910 (Fla.2d DCA 1988), decision approved sub nom., State v. Smith, 547 So.2d 613 (Fla.1989). See also Lewis v. State, 545 So.2d 427 (Fla.2d DCA 1989). Pursuant to the above authorities, the trial court erred in denying appellant’s motion to dismiss. Accordingly, appellant’s conviction and sentence for possession of cocaine are reversed. Appellant’s conviction and sentence for purchasing cocaine are affirmed.
SCHEB, A.C.J., and LEHAN and PARKER, JJ., concur.